DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin J Cassel on 4/13/2021.

The application has been amended as follows: 

	Claim 1:
	A pivot assembly for an orthopedic device having a central axis, comprising: 
a cover; 
a first plate disposed within the cover, the first plate having a plurality of engagement surfaces disposed along an outer periphery of the first plate; 
an arcuate channel defined by an inner peripheral surface of the cover and the first plate, the arcuate channel radially spaced from and coaxial with the central axis; 

a lock having a predetermined U-shape  and arranged to fit over the tab and a portion of the carriage to prevent outward movement of the tab relative to the carriage;
wherein the lock is configured to fit over a curved surface of the tab and snap tofirst and second angled flanges oriented downwardly and outwardly relative to the outward movement of the tab and defined by the carriage to arrest the outward movement of the tab relative to the carriage, the lock being formed from a resilient material and formed as a single body, the first and second angled flanges being defined along an underside of the carriage; 
wherein the lock forms at least one latch to engage the at least one angled flange of the carriage, the at least one latch oriented at an angle and inwardly relative to the at least one angle flange to mate therewith; 
wherein the lock has a curved center portion corresponding to the curved surface of the tab and first and second arms having a width therebetween that is smaller than a maximum width of the tab in an original predetermined shape prior to being installed over the tab, the first and second arms each have one of said at least one latch directed inwardly and opposite one another on an opposing one of said first and second arms, the latches of the respective first and second arms spanning said width between the first and second arms, the first and second arms are arranged to deflect over the curved surface of the tab to snap inwardly against and under the first and second flanges once the lock is fully placed over the tab and carriage, once snapped against the at the first and second flanges, the lock returns to its original predetermined shape.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is for the invention of a pivot assembly for an orthopedic device wherein this pivot assembly has a cover, first plate with engagement surfaces, an arcuate channel defined by the cover and first plate, a first pivot stop with a carriage and tab, and a lock structure.
The structure of the pivot assembling pertaining to the cover, first plate with engagement surfaces, an arcuate channel defined by the cover and first plate, a first pivot stop with a carriage and tab can be best seen in the prior art of Chiang US 20150141888 A1. The issue of allowability comes along with the lock structure and its accompanying structural claims.
Previously, reference Lappoehn US 20150318636 A1 was utilized to modify the art of Chiang in order to reach much of the required lock claim language along with Fields US 4702975 A and Moran US 20170000220 A1 being utilized as tertiary references to further modify the combination of Chiang and Lappoehn to reach the claim language pertaining to the lock; however, with the amendments filed 12/21/2020 and with reconsideration of the arguments presented by Applicant, Examiner holds the view that such combinations no longer hold up as Chiang does not hold any similar field of endeavor or problem being solved as that of Lappoehn and thus such modification is no longer proper. And further, even with Lappoehn being utilized the claim language of the lock is not sufficiently nor properly met.
Also further in the prior art of pivot assemblies Cormier US 20060247565 A1 teaches a lock in the form of tie for stopping a pull out pivot stop (See Figures 11-12), and Glace US 20150057586 A1 teaches a flex lock 10 which fits over a push button 50 (Figure 4) of which has similar functionality as being a separate piece which fits over the button in order to lock the push 
In the prior art of pivot assemblies and orthopedic pivot assemblies, there is no U-shape lock having a predetermined U-shape to fit of a tab of a pivot stop to prevent outward movement of the tab relative to a carriage of said tab of pivot stop. Even further in the prior art there is no lock structure for a pivot stop that fits over a curved surface of the tab and the tab has flanges oriented downwardly and outwardly relative to the outward movement of the tab of the pivot stop to arrest its movement as the lock has latches formed inwardly at an angle relative to those flanges to then engage with them. And even further there is no lock for a pivot assembly with this structure that has first and second arms having a width therebetween that is smaller than the maximum width of the tab such that the lock must be made of resilient material in order to fit over the tab.  As such, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/15/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/15/2021